 CHRISTOPHER STREET CORP.253Christopher Street Owners Corp.andLocal 32B-32J Service Employees International Union,AFL-CIOandLocal2,New YorkState Inde-pendent Union of Building Service Employeesand Factory Workers N.F.I.U., ]Party to theContract.Case 2-CA-2105530 September 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON ANDSTEPHENSOn 31 July 1986 Administrative Law JudgeHoward Edelmanissuedthe attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor RelationsBoardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.1.The judge found, and we agree, that the Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to recognize and bargain with theCharging Party Union (the Union). In its excep-tions, the Respondentargues, inter alia,that thisfinding is barred by Section 10(b) of the Act.The judge rejected the Respondent's 10(b) con-tention.He found that the Respondent's 10(b) argu-ment lacked merit and, in the alternative, had beenwaived.The Respondent contends that the 10(b) periodcommenced on 7 August 1984. On that date, ac-cording to the judge's findings, the Union sent aletter to the Respondent stating that it representedthe employees, offering to the Respondent the in-dustrywide agreement or, in the alternative, offer-ing to negotiate a new agreement. According tothe Respondent, inasmuch as no chargealleging aiThe Respondent has excepted to some of thejudge's credibility find-ingsThe Board's established policyisnotto overrulean administrativelaw judge's credibility resolutionsunlessthe clearpreponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We agree with the judge's finding the Respondent's threenew hiresmustbe presumed to support the Charging Party Union In so doing, werely onLaystromMfg. Co,151NLRB 1482 (1965), which involved newhires, rather thanPennco. Inc,250 NLRB 716 (1980), cited bythe judgewhich involved strike replacements SeeStationKKHJ,284 NLRB 1339(1987)Member Stephens finds it unnecessary to rely on any specific presump-tionconcerning the views of new employees He simply concludes thatthe generalpresumption of continuing union majoritystatus(seeFallRiver Dyeing v NLRB,482 U S 27 (1987)) is not rebutted merely by evi-dence of employee turnover after the successorshipobligation has at-tachedviolation of Section8(a)(5)wasfiled until 20 May1985, a finding of a violation-based on the eventsof August 1984-is barred.However, in the circumstances of this case, theRespondent'sdefenseiswithoutmerit.The Re-spondent did not reply to the Union's 7 Augustletter.Thus, it was not clear at that time that theRespondent was refusing to bargain. Though theUnion might have been well advised to follow upsooner on its 7 August letter, we cannot find that itfailed to exercise due diligence. Given thelanguageof its 7 August letter, the Union could reasonablybelieve that the Respondent needed time to consid-erwhether to sign the industrywide contract.Thus, we find,as alleged inthe complaint, that aviolation occurred about 30 April 1985, a datewithin the 10(b) period.3 On that date, the Unionsentanother letter to the Respondent and explicitlyrequestednegotiations.The Respondent again didnot respond, and a charge was filed on 20 May1985.In any event, the judge found, and we agree,that the Respondent waived any 10(b) defense byfailing toplead it or litigate it at the hearing.NLRB v. Penn Corp.,630 F.2d 561, 563 (8th Cir.1979), and cases there cited.In exceptingto the judge's rejection of its de-fense asneither pleaded or litigated, the Respond-ent citesConsolidationCoal Co.,277 NLRB 545(1985).Consolidation Coal Co.is readily distinguish-able. In that case, theBoardagreedwith thejudge's consideration of a 10(b) defense. However,that finding turned on the unique facts present inConsolidationCoal.There, the complaintitself an-ticipated the 10(b) defense; the respondent's cross-examinationof the General Counsel'switnesses-aspart of an effort to establish the 10(b) defense-wasnot objected to by the General Counsel or thecharging party; and, on brief, the General Counselconceded that the 10(b) argument was viable.Thus, the Board adopted the judge'sreasoningthat: "In these circumstances, where the issue waslitigated sub silentio . . . the defense may properlybe entertained."Here, the 10(b) defense was not pleaded or liti-gated sub silentio or otherwise. Accordingly, thejudge properly ruled that the Respondent's 10(b)defense had been waived.42.The judge found that the Respondent violatedSection 8(a)(1) and (2) by promising its employeesa In light of our finding, we need not pass on the judge's reasoning,i.e, that the violation was a continuing one, in rejecting the Respondent's10(b) argument4Member Babson,in rejecting the Respondent's contention that the8(a)(5) and(1) allegation of the complaint is time barred under Sec 10(b),relies solely on the finding that the Respondent waived such a defense286 NLRB No. 22 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDimproved medical benefits and a wage increase toinduce them to become and remain members ofLocal 2, New York State Independent Union ofBuilding Service Employees and Factory Workers,N.F.I.U.In our view, the promise of medical benefits andthe promise of the wage increase warrant differenttreatment under the circumstances.The creditedtestimony shows that in November 1984 the Re-spondent's owner and vice president,Chaim Babad,told an employee who had inquired about medicalbenefits that he would have to join Local 2 inorder to obtain such benefits.This evidence clearlywarrants a conclusion that the Respondent violatedSection 8(a)(2) and (1) of the Act by promising im-proved medical benefits in order to induce employ-ees to become members of Local 2.The grant of the wage increase occurred 3months later, after the Respondent had succeededinunlawfully inducing three employees to signLocal 2 authorization cards and after it had enteredinto a collective-bargaining agreement with Local2.The record and the judge's findings show onlythat an employee asked his superintendant, MarioSantiago,if the employees could have a raise; San-tiago then asked Babad; and Babad said they couldall have a raise.There was no pending election orother representation related event,and there is noevidence that either Santiago or Babad linked thegranting of the raise to union membership status orsentiments.Hence, we see no basis for finding thatthe Respondent violated Section 8(a)(2) and (1) by"promising a wage raise"in order to"induce" em-ployees to"remain members of Local 2."We ac-cordingly revise Conclusion of Law 8 and para-graph 1(d) of the Order by eliminating the refer-ences there to the wage increase.We note, however,that insofar as the promise ofthewage increase was-as the Respondent nowclaims-merely made pursuant to the terms of theagreement with Local 2, it amounts to an instanceof maintaining and enforcing an agreement execut-ed at a time when Local 2 did not enjoy an un-coerced majority.It is therefore covered by Con-clusion of Law 6 and paragraph 1(b) of the Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Christopher Street Owners Corp., NewYork,New York,itsofficers,agents,successors,and assigns,shall take the action set forth in theOrder as modified.1.Delete from paragraph 1(d) of the Order thereference to "wage increases."2.Substitutethe attachednoticefor that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargaincollectivelywith Local 32B-32J,Service Employ-ees Internatinal Union,AFL-CIO as the exclusivecollective-bargaining representative of our employ-ees in the following appropriate unit:All service employees employed by us at our165 Christopher Street building.WE WILL NOT maintain, enforce, or give effectto any collective-bargaining agreement betweenourselves and Local 2, New York State Independ-ent Union of Building Service Employees and Fac-toryWorkers,N.F.I.U.WE WILL NOT offer to pay union dues on behalfof our employees to Local 2 or any other labor or-ganization.WE WILL NOT promise our employees improvedmedical benefits or other improvements in theirworking conditions in order to induce them tobecome or remain members of Local 2 or anyother labor organization.WE WILL NOT warn our employees not to jointhe Union or any other labor organization.WE WILL NOT threaten our employees with dis-charge if they become or remain members of theUnion or any other labor organization.WE WILL NOT interrogate our employees abouttheirmembership in, or activities on behalf of, theUnion or any other labor organization.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and bargain,on request,with the Union as the exclusive bargaining repre-sentative of the employees in the appropriate unitdescribed above with respect to wage, hours, andother conditions of employment and, if an under-standing is reached, embody such understanding ina signed agreement.WE WILL withdraw recognition from Local 2 asthe exclusive bargaining representative of our em-ployees in the appropriate unit described above.CHRISTOPHERSTREETOWNERSCORP. CHRISTOPHER STREET CORP.255Leonard Grumbach,Esq.,for the General Counsel.Brenda Strashum,for theRespondent.DECISIONHOWARD EDELMAN, Administrative Law Judge. Thiscasewas tried before me on October 23, 24, and 28,1985, in New York, New York.On May 20, 1985, Local 32B-32J, Service EmployeesInternationalUnion,AFL-CIO (the Union) filed acharge against Christopher Street Owners Corp. (Re-spondent).On July 3, 1985, a complaint issued and onSeptember 4 and 13, 1985, the complaint was amended.The complaint alleged violations of Section 8(a)(1), (2),and (5) of the Act. The thrust of the complaint was thatRespondent violated the Act by executing a collective-bargaining agreement with Local 2, New York State In-dependentUnion of Buiding Service Employees andFactoryWorkers, N.F.I.U. (Local 2)at a time whenthey did not represent an uncoerced majority of employ-ees and failed to recognize and bargain With the Unionas the exclusivebargainingrepresentative of Respond-ent's employees.Briefs were filed by the General Counsel and by coun-sel for Respondent. On my consideration of the entirerecord, the briefs, and my observation of the demeanorof the witnesses, I make the followingFINDINGS OF FACTRespondent is a New York corporation engaged in theoperation of a residential apartment building located at165 Christopher Street, New York, New York. In con-nection with the operation of this building, Respondentannually derives gross revenues in excess of $500,000 andpurchases and receives, at the above facility, goods andmaterials valued at in excess of $50,000 directly frompointsoutside the State of New York. Respondentadmits and I find that Respondent is an employer en-gaged in commerce within themeaningof Section 2(2),(6), and (7) of the Act.Respondent further admits and I find that the Unionand Local 2 are labor organizations within themeaningof Section 2(5) of the Act.The testimony of Chiam Babad, owner and vice presi-dent of Respondent, establishes that on July 16, 1984,Respondent purchased the apartment building located at165Christopher Street fromMishcom & Company(Mishcom). The building was thereafter managed by Bat-tery Park Management, a partnership of which Babad isa partner. In any event, following the purchase of thebuilding by Respondent from Mishcom, Babad, whetherin his capacity with Respondent, or with Battery Park,personally was in charge of every facet of Respondent'sday-to-day operations.Mishcom, during its period of ownership of the Chris-topher Street building, had a collective-bargaining agree-ment with the Union covering its service employees,which was effective from April 21, 1982, until April 20,1985.Following the purchase on July 16, 1984, of the abovebuilding,Respondent continued to operate the buildingas a residential apartment, with the same tenants. At thetime of the sale Mishcom employed four service employ-ees who were covered by the Union's collective-bargain-ing agreement.Following the purchase, Respondent con-tinued to employ the same employees in the same capac-ities until October 1984, when three of them left volun-tarily.The General Counsel contends that Respondent is a"successor" to Mishcom. Respondent denies thisallega-tion.The Board in determining whether an employer is a"successor" employer has applied such criteria as wheth-er: (1) there has been a substantial continuity in the samebusiness operations; (2) the new employer uses the sameplant; (3) the same or substantially the same work forceisemployed; (4) the same jobs exist under the sameworking conditions; (5) the same supervisors are em-ployed; (6) the same machinery, equipment, and methodsof production are used; and (7) the same product is man-ufactured or the same service offered. In resolving thesuccessorshipissue,the Board has not accorded control-ling weight to any single factor but has evaluated all thecircumstances present in any given case in arriving at theultimate conclusion. In determining successorship, how-ever, the keystone is whether there was a substantialcontinuity of the employing industry. See SaksFifthAvenue,247 NLRB 1047 (1980), enfd. in pertinent part634 F.2d 681 (2d Cir. 1980);Premium Foods,260 NLRB708, 714-715 (1982), enfd. 709 F.2d 623 (9th Cir. 1983).In this instant case theonlychange to take place was thatthe employees were now supervised by Babad ratherthan by a Mishcom supervisor. I therefore conclude Re-spondent was a "successor" to Mishcom. Whether, underall the circumstances, Respondent was under an obliga-tion to bargain with the Union will be discussed below.Babad admits that on July 16, 1984, on purchase fromMishcom he was aware that the four service employeesthen in his employ were represented by the Union andwere being paid union rates in the area. He furtheradmits that a unit of service employees is an appropriateunit for bargaining within the meaning of Section 9(b) ofthe Act.Thomas Latimer, union contractor director, testifiedthat on August 7, 1984, the Union, having become awareof the sale of the Christopher Street facility, sent Re-spondent a letter offering Respondent the present indus-trywide agreement or in the alternative, offering to nego-tiate a new agreement. I find this letter constitutes noticeto Respondent that the Union represented Respondent'sservice employees and requested Respondent to bargainfor a new collective-bargainingagreement. Babad deniedreceiving this letter.I credit the testimony of Latimer. I was generally im-pressed with Latimer's demeanor. His responses to ques-tions put to him on direct and cross-examination wereforthright.On the other hand, I was unimpressed withthe demeanor of Babad. His responses to questions put tohim on cross-examination were at times evasive and heimpressed me as less than forthright. For example hedenied being aware of the existance of a collective-bar- 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgainingagreement between the Union and Mishcom.Yet, he admits that he was aware that the Union repre-sented the employees employed by Mishcom at theChristopher Street facility.Moreover, in a plan submit-ted by Babad at the time of purchase of the ChristopherStreet facility to a state agency concerning the conver-sionof the apartment building to a cooperative, he listedamong the outstanding contracts the collective-bargain-ing agreement with the Union. Further, I take note of ahistory of similar unfair labor practices committed byBoard as an officer of other corporations and similar ad-verse credibility resolutions by administrative law judges.J.R.R. Realty Co.,273 NLRB 1523 (1985);Tilden ArmsManagement Co.,276 NLRB 1111 (1985).The Union took no further action following Respond-ent's refusal to reply to its August 7 letter until April 30,1985,when the Union sent Respondent a letter assertingtheir representation of Respondent's service employeesand requesting negotiations. Respondent did not respondto this letter. Respondent had in the interim period, exe-cuted a collective-bargaining agreement with Local 2which, as discussed below, I conclude to be violative ofSection 8(a)(1) and (2).As set forth above, I have concluded that Respondentwas a successor to Mishcom. The law is clear that a suc-cessor is obligated to recognize and bargain with thelabor organization that represented the employees of thepredecessor employer.Premium FoodsandSaks FifthAvenue,supra.Thus on August 7, when the Union re-quested bargaining, Respondent was at that time obligat-ed to bargain. That the Union took no action in further-ance of its August 7 request for negotiations until April30, 1985, is not alone sufficient to remove such bargain-ing obligation from Respondent.Flex Plastics,262 NLRB651, 656, 657 (1982);Pioneer Inn,228 NLRB 1263, 1265(1977), enfd. 578 F.2d 835 (9th Cir. 1978). Respondentsubmitted no evidence to establish that the Union nolonger enjoyed a majority status, or that Respondent hada good faith and reasonably grounded doubt of theUnion's majority status based on objective considerationsand in a context free of unfair labor practices.PioneerInn,supra.TerrellMachine Co.,173NLRB 1480, 1481(1969), enfd. 427 F.2d 1088 (4th Cir. 1970). Clearly Re-spondent cannot contend that the Union lost its majoritystatus when three of the four service employees retainedby Respondent from Mishcom voluntarily quit and Re-spondent hired replacements because new employees arepresumed to support the Union in the same ratio as thosewhom they have replaced.Pennco Inc.,250 NLRB 716(1980).Respondent cannot contend that its doubt of theUnion's continuing majority was based on a majority ofits employees who signed cards for Local 2 in November1984 because, as set forth below, I find such cards wereobtained as a result of Respondent's coercion.Respondent contends that because the initial demandfor negotiation was made on August 7, 1984, any unfairlabor practice based on such demand would be timebarred under Section 10(b) must be pleaded or litigatedat the hearing, or is waived.Flex Plastics,supra at fn 6;Mckesson Drug Co.,257 NLRB 468 fn. 1 (1981). This de-fense was neither pleaded nor litigated.Accordingly,Iconclude that the Union was and ispresently the designated bargaining representative of Re-spondent's employees and that Respondent,by failing torecognize and bargain with the Union,violated Section8(axl) and(5) of the Act.Sometime in October 1984, three of the four serviceemployees represented by the Union voluntarily left Re-spondent's employ.Babad hired three replacements as aresult.Inmid-October 1984, Babad hired replacement em-ployeeMario Santiago as the superintendent and TitoPagan. Babad spoke with Santiago on his hire. Paganwas present but does not speak English.Babad crediblytestified that during the interview he asked Santiago if hewas a member of the Union. Santiago indicated he wasnot.He told Babad he had been a memberof Local 2,but that he did not likeLocal2 and did not want to berepresentedby it.Babad replied that Local 2 was a goodunion and that he need not worry about joining it be-cause he would pay the employees dues.Babad then toldSantiago that he would not deal with the Union and thathe was going to get rid of Juan Nieves (the remainingholdover employee who was represented by the Union).Babad denied this conversation.I credit the testimonyof Santiago.Iwas generally impressed with the demean-or of Santiago.As set forth above, I do not find Babedto be a credible witness.Moreover,his prior history inconnection with the Union and Local 2 supports Santia-go's testimony.Tilden Arms ManagementCo.andJ.R.R.Realty Co.,supra.Ifind Babad's question concerning whether he was amember of the Union to be unlawful interrogation in vio-lation of Section 8(a)(1). In this connection Santiago wasnot an open supporter of the Union and the interrogationoccurred in connection with other unlawful statements.Rossmore House,269 NLRB 1176 (1984).I also find Babad's offer to pay the employees dues toLocal 2 tobe violative of Section 8(a)(1) and(2).Busi-nessEnvelopeManufacturers,227NLRB 280 (1976);Sweater Beeby Banff,197 NLRB 805 (1972).I further find Babad's statement that he was going toget rid of Nieves to be an unlawful threat of discharge inviolation of Section 8(a)(1).Devon Blake was hired by Respondent sometimeabout mid-October as the third replacement employee.Blake credibly testified that shortly after his hire Babadcame over to him while he was working and asked himif any of the employees had spoken to him about theUnion.Blake said Nieves had spoken to him about theUnion.Babad told him he must not join the Union. Blakeand Santiago testified that several times during theperiod of February and March,Babad asked themwhether a union representative had visited the building.Babad denied these conversations. For the reasons setforth above,I do not credit Babad.I find Babad's questions to Blake concerning whetheremployees had spoken to him and his questions to Blakeand Santiago whether a union representative had visitedthe building to constitute unlawful interrogation and tobe violative of Section 8(a)(1).Rossmore House,supra. Ialso find Babad's statement to Blake that he must not CHRISTOPHER STREET CORP257join the Union an unlawful warning in violation of Sec-tion 8(a)(1).Sometime in November 1984, Blake credibly testifiedthat he spoke to Babad and asked him if the job providedformedical benefits. Babed told him if he wanted medi-cal benefits he would have to join Local 2. Babad deniedthis conversation. For the reasons set forth above, I donot credit Babad. I further find such statement to be apromise of medical benefits to induce employees toprefer Local 2 and violative of Section8(a)(1) and (2).Mego Corp.,254 NLRB 369, (1981).Santiago credibly testified that sometime in February1985, Pagan requested that he, Santiago, ask Babad for araise. (Presumably Pagan acted through Santiago becausehe did not speak English and Santiago did.) Santiagothereafter asked Babad about a raise for the employeesand Babad said he would give all three employees raises.In view of Babad's conduct in this case described aboveand below, and his prior conduct in other casesTildenArmsandJ.R.R Realty,supra, I find such promise togrant a wage increase violative of Section 8(a)(1) and (2).Mego Corp.,supra.Santiago credibly testified that sometime around themiddle of December 1984 Babad called him into hisoffice.He gave Santiago three Local 2 authorizationcards. He instructedhim to signone and to obtain signedcards from Blake and Pagan.Babad denied this conversation For the reasons setforth above, I do not credit Babad. Moreover, such in-struction is consistent with his past practice of attempt-ing to avoid bargainingwith the Union.Tilden ArmsandJ.R.R. Realty,supra.Santiago credibly testified that later that day, follow-ing the instructions of Babad, he gave Local 2 authoriza-tion cards to Blake and Pagan and told them that Babadtold him that they had to sign them. Both Blake andPagan expressed reluctance to sign the cards but signedthem and gave the signed cards to Santiago based on hisassurance that Babad had issuedsuch order.Santiago'stestimony is corroborated by both Blake and Pagan.Santiago thereafter gave to Babad his signed card andthose of Blake and Pagan.On January 31, 1985, Babad executed a collective-bar-gainingagreementwith Local 2. Babad admits thatLocal 2 agreed to delay the execution of the collective-bargaining agreement as an accomodation to Babad.Babad testified he signed the collective-bargainingagreement pursuant to a demand by a representativefrom Local 2, who showed him signed authorizationcards by a majority of his employees. In view of myprior credibility resolution I do not credit this testimony.Moreover, in an investigatory affidavit, Babad stated hegranted recognition on the Local 2 representative's oralrepresentation that he had signed cards from a majorityof employees. The affidavit does not indicate that theLocal 2 representative actually showed l3abad the au-thorization cards as Babad had testified at trial.The evidence establishes that Santiago signed a Local2 card solely because he was ordered to by Babad.Babad then instructed him to obtain signed cards fromBlake and Pagan. In obtaining these signed cards San-tiago made it clear to the employees that he was actingpursuant to Babad's instructions. His status as the build-ing superintendent would naturally lend credibility in theminds of Blake and Pagan as to his agency status. Inview of Babad's specific instructions to Santiago con-cerning his obtaining signed cardsfromBlake and Pagan,Iconclude Santiago was acting as Babad's agent in thisconnection within the meaning of Section 2(13) of theAct.Jacobo Marti & Sons,264 NLRB 30, 33 (1982).In view of my finding, discussed above, that Respond-ent was obligated to bargain with the Union, I find thatRespondent, by executing a collective-bargaining agree-ment with Local 2 at a time it was under an obligation tobargain with the Union violated Section 8(a)(1) and (2)of the Act.Harbor Cartage,269 NLRB 927 (1984);EliasMallouk Realty Corp.,265 NLRB 1225 (1982). Moreover,assuming itwere concluded that Respondent was not ob-ligated to bargain with the Union, in view of Respond-ent's coercion in obtaining signed cards on behalf ofLocal 2, I would conclude that Respondent unlawfullyassisted Local 2 in violation of Section 8(a)(1) and (3) tosuch an extent that Respondent be ordered to withdrawrecognition from Local 2.EliasMallouk Realty Corp.,supra;Ford Brothers,263 NLRB 92 (1982).CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union and Local 2 are labor organizationswithin the meaning of Section 2(5) of the Act.3.All service employees employed by Respondent atitsChristopher Street building is an appropriate unit forbargainingwithin the meaning of Section 9(b) of theAct.4.At alltimes material, the Union has been the exclu-sive bargaining representative of the employees in theabove unit within the meaning of Section 9(b) of theAct.5.By refusing to recognize and bargain with theUnion, Respondent violated Section 8(a)(1) and (5) of theAct.6.By executingand maintaininga collective-bargain-ing agreementwith Local 2 at a time when Local 2 didnot represent an uncoerced majority of Respondent's em-ployees,Respondent violated Section 8(a)(1) and (2) ofthe Act.7.By offering to pay union dues for its employees, Re-spondent violated Section 8(a)(1) and (2) of the Act.8.By promising its employees improved medical bene-fits and a wage increase to induce them to become andremain members of Local 2, Respondent violated Section8(a)(1) and (2) of the Act.9.By warning its employees not to join the Union, Re-spondent violated Section 8(a)(1) of the Act.10.By threatening its employees with discharge if theybecame or remained members of the Union, Respondentviolated Section 8(a)(1) of the Act.11.By interrogating its employees concerning theirmembership in, or activities on behalf of the Union, Re-spondent violated Section 8(a)(1) of the Act. 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYIt is recommended that Respondent cease and desistfrom its unfair labor practices and take certain affirma-tive action deemed necessary to effectuate the policies ofthe Act.Respondent shall be ordered to recognize and bargainwith the Union on request, and if an understanding isreached, embody itina signedcollective-bargainingagreement.Respondent shall be further ordered to withdraw rec-ognition from Local 2 as the exclusive bargaining repre-sentative of its employees and to cease giving effect toany collective-bargaining agreement between it andLocal 2.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Christopher Street Owners Corp.,New York, New York, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Refusing to recognize and bargain collectively withLocal 32B-32J, Service Employees International Union,AFL-CIO as the exclusive collective-bargaining repre-sentative of its employees in the following appropriateunit: "All service employees employed by Respondent atits 165 Christopher Street building."(b)Maintaining, enforcing, or giving effect to any col-lective-bargaining agreement between Respondent andLocal 2, New York State Independent Union ofBuildingService Employees and Factory Workers, N.F.I.U.(c) Offering to pay union dues on behalf of its employ-ees of Local 2, or any other labor organization.(d) Promising its employees improved medical benefits,wage increases, or other improvements in their working1If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.conditions in order to induce them to becomeor remainmembers of Local 2 or any other labor organization.(e)Warning its employees not to join the Union or anyother labor organization.(f)Threatening is employees with discharge if theybecome or remain members of the Union, or any otherlabor organization.(g) Interrogating its employees about their membershipin,or activities on behalf of, the Union or any otherlabor organization.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and bargain, on request, with the Unionas the exclusive bargaining representative of the employ-ees in the appropriate unit described above, with respecttowages, hours, and other conditions of employment,and if an understanding is reached, embody such under-standing in a signed agreement.(b)Withdraw recognition from Local 2 as the exclu-sive bargaining representative of its employees in the ap-propriate unit described above.(c) Post at its 165 Christopher Street apartment build-ing, and at Respondent's office, copies of the attachednoticemarked "Appendix."2 Copies of the notice, onforms provided by the Regional Director for Region 2,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrder of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "